                                                                                                                    _
 1

 2

 3

 4

 5

 6

 7

 8

 9
                             UNITED STATES DISTRICT COURT
10                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11   ROBERT KENNY,
12                                        Plaintiff,            No. C14-1987 RSM
13
            v.
14                                                              STIPULATION AND ORDER OF
     PACIFIC INVESTMENT MANAGEMENT                              DISMISSAL WITH PREJUDICE AND
15   COMPANY LLC, a Delaware limited liability                  WITHDRAWAL OF ALL PENDING
     company; PIMCO INVESTMENTS LLC,                            MOTIONS
16
                                        Defendant.
17

18          Plaintiff Robert Kenny (“Plaintiff”) and Defendants Pacific Investment Management
19   Company LLC and PIMCO Investments LLC (collectively, “Defendants”), through their
20   undersigned counsel of record, hereby stipulate and agree as follows:
21          The parties hereby withdraw from the Court’s consideration their pending cross-motions
22   for summary judgment and all briefing, declarations, exhibits, and supporting materials offered in
23   support thereof. For the avoidance of doubt, pursuant to LCR 5(g)(6), in light of their withdrawal,
24   the parties request that material currently filed under seal remain sealed. The docket entries
25   withdrawn from consideration are ECF Nos. 151, 152, 153, 154, 155, 156, 157, 160, 161, 162,
26    STIPULATION AND ORDER                                                    RICHARDSON PATRICK
      OF DISMISSAL WITH               KELLER ROHRBACK              L.L.P.   WESTBROOK & BRICKMAN LLC
      PREJUDICE AND                       1201 Third Avenue, Suite 3200            1017 Chuck Dawley Blvd.
                                         Seattle, W ashington 98101-3052     Mount Pleasant, South Carolina 29464
      WITHDRAWAL OF PENDING               TELEPHONE: (206) 623-1900             TELEPHONE: (843) 727-6500
                                                                                FACSIMILE: (843) 881-6183
      MOTIONS                             FACSIMILE: (206) 623-3384


      (No. CV 14-1987-RSM) – 1
 1   163, 165, 169, 177, 178, 179, 180, 181, 185, 187, 188, 189, 192, 193, 194, 195, 196, 198, 199,
 2   202, 203, 204, 205, 207, 208, 211, and 231.
 3          The parties further stipulate and agree that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), this
 4   action should be, and hereby is, dismissed with prejudice and without costs awarded by the Court
 5   to any party.
 6          Although the parties agree that this stipulation of dismissal is effective “without a court
 7   order,” Fed. R. Civ. P. 41(a)(1)(A), a proposed Order is enclosed in light of the parties’ withdrawal
 8   of their cross-motions for summary judgment.
 9

10
     DATED this 8th day of August, 2018.
11

12    By: s/ Michael D. Woerner                                   By: s/ Ronald L. Berenstain
      By: s/ Tana Lin                                             By: s/ Sean C. Knowles
13    By: s/ Laura R. Gerber                                          Ronald L. Berenstain, WSBA No. 7573
      By: s/ Ian Mensher                                              David F. Taylor, WSBA No. 25689
14    Michael D. Woerner, WSBA No. 15452                              Sean C. Knowles, WSBA No. 39893
      Tana Lin, WSBA No. 35271                                        Perkins Coie LLP
15    Laura R. Gerber, WSBA No. 34981                                 1201 Third Avenue, Suite 4900
16    Ian Mensher, WSBA #39593                                        Seattle, WA 98101-3099
      Keller Rohrback L.L.P.                                          Telephone: 206-359-8000
17    1201 Third Avenue, Suite 3200                                   Facsimile: 206-359-9000
      Seattle, WA 98101                                               Email: rberenstain@perkinscoie.com
18    Telephone: 206-623-1900                                                 sknowles@perkinscoie.com
      Facsimile: 206-623-3384
19
      Email: mwoerner@kellerrohrback.com
20            tlin@kellerrohrback.com
              lgerber@kellerrohrback.com
21            imensher@kellerrohrback.com

22    Michael J. Brickman (Admitted Pro Hac Vice)
      Richardson, Patrick, Westbrook & Brickman,
23    LLC
24    174 East Bay Street
      Charleston, SC 29401
25    Telephone: 843-727-6520

26    STIPULATION AND ORDER                                                      RICHARDSON PATRICK
      OF DISMISSAL WITH                KELLER ROHRBACK              L.L.P.    WESTBROOK & BRICKMAN LLC
      PREJUDICE AND                        1201 Third Avenue, Suite 3200             1017 Chuck Dawley Blvd.
                                          Seattle, W ashington 98101-3052      Mount Pleasant, South Carolina 29464
      WITHDRAWAL OF PENDING                TELEPHONE: (206) 623-1900              TELEPHONE: (843) 727-6500
                                                                                  FACSIMILE: (843) 881-6183
      MOTIONS                              FACSIMILE: (206) 623-3384


      (No. CV 14-1987-RSM) – 2
      Facsimile: 843-727-3103
 1
      Email: mbrickman@rpwb.com
 2
      Nina Fields Britt (Admitted Pro Hac Vice)
 3    James C. Bradley (Admitted Pro Hac Vice)
      Matthew A. Nickles (Admitted Pro Hac Vice)                 John D. Donovan (Admitted Pro Hac Vice)
 4    Richardson, Patrick, Westbrook & Brickman,                 Robert A. Skinner (Admitted Pro Hac Vice)
      LLC                                                        Amy D. Roy (Admitted Pro Hac Vice)
 5    1037 Chuck Dawley Boulevard, Bldg. A                       Ropes & Gray
 6    Mount Pleasant, SC 29465                                   Prudential Tower
      Telephone: 843-727-6500                                    800 Boylston Street
 7    Facsimile: 843-216-6509                                    Boston, MA 02199-3600
      Email: nfields@rpwb.com                                    Telephone: 617-951-7000
 8           jbradley@rpwb.com                                   Facsimile: 617-951-7050
             mnickles@rpwb.com                                   Email: john.donovan@ropesgray.com
 9
                                                                        robert.skinner@ropesgray.com
10    Attorneys for Plaintiff                                            amy.roy@ropesgray.com

11                                                               John C. Ertman (Admitted Pro Hac Vice)
                                                                 Ropes & Gray
12                                                               1211 Avenue of the Americas
13                                                               New York, NY 10036-8704
                                                                 Telephone: 212-596-9000
14                                                               Facsimile: 212-596-9090
                                                                 Email: john.ertman@ropesgray.com
15
                                                                 Attorneys for Defendants Pacific Investment
16                                                               Management Company LLC and PIMCO
17                                                               Investments LLC

18

19                                                  ORDER
20          Pursuant to stipulation by the parties, and for good cause shown:
21
            1.      The parties’ pending cross-motions for summary judgment and all briefing,
22
     declarations, exhibits, and supporting materials offered in support thereof are hereby
23
     WITHDRAWN from consideration, including ECF Nos. 151, 152, 153, 154, 155, 156, 157, 160,
24

25   161, 162, 163, 165, 169, 177, 178, 179, 180, 181, 185, 187, 188, 189, 192, 193, 194, 195, 196,

26    STIPULATION AND ORDER                                                      RICHARDSON PATRICK
      OF DISMISSAL WITH              KELLER ROHRBACK               L.L.P.     WESTBROOK & BRICKMAN LLC
      PREJUDICE AND                       1201 Third Avenue, Suite 3200               1017 Chuck Dawley Blvd.
                                         Seattle, W ashington 98101-3052        Mount Pleasant, South Carolina 29464
      WITHDRAWAL OF PENDING              TELEPHONE: (206) 623-1900                 TELEPHONE: (843) 727-6500
                                                                                   FACSIMILE: (843) 881-6183
      MOTIONS                            FACSIMILE: (206) 623-3384


      (No. CV 14-1987-RSM) – 3
     198, 199, 202, 203, 204, 205, 207, 208, 211, and 231.
 1

 2          2.       Any material referenced in paragraph (1) that was filed under seal shall REMAIN

 3   SEALED and shall not be unsealed.

 4          3.       The case is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil
 5
     Procedure 41(a)(1)(A)(ii).
 6

 7

 8          IT IS SO ORDERED this 12th day of October 2018.
 9

10                                                   A
                                                     RICARDO S. MARTINEZ
11                                                   CHIEF UNITED STATES DISTRICT JUDGE

12

13

14   Presented by:
15

16    By: s/ Michael D. Woerner                                  By: s/ Ronald L. Berenstain
      By: s/ Tana Lin                                            By: s/ Sean C. Knowles
17    By: s/ Laura R. Gerber                                         Ronald L. Berenstain, WSBA No. 7573
      By: s/ Ian Mensher                                             David F. Taylor, WSBA No. 25689
18    Michael D. Woerner, WSBA No. 15452                             Sean C. Knowles, WSBA No. 39893
19    Tana Lin, WSBA No. 35271                                       Perkins Coie LLP
      Laura R. Gerber, WSBA No. 34981                                1201 Third Avenue, Suite 4900
20    Ian Mensher, WSBA #39593                                       Seattle, WA 98101-3099
      Keller Rohrback L.L.P.                                         Telephone: 206-359-8000
21    1201 Third Avenue, Suite 3200                                  Facsimile: 206-359-9000
      Seattle, WA 98101                                              Email: rberenstain@perkinscoie.com
22    Telephone: 206-623-1900                                                sknowles@perkinscoie.com
23    Facsimile: 206-623-3384
      Email: mwoerner@kellerrohrback.com
24            tlin@kellerrohrback.com
              lgerber@kellerrohrback.com
25            imensher@kellerrohrback.com
26    STIPULATION AND ORDER                                                     RICHARDSON PATRICK
      OF DISMISSAL WITH               KELLER ROHRBACK              L.L.P.    WESTBROOK & BRICKMAN LLC
      PREJUDICE AND                       1201 Third Avenue, Suite 3200             1017 Chuck Dawley Blvd.
                                         Seattle, W ashington 98101-3052      Mount Pleasant, South Carolina 29464
      WITHDRAWAL OF PENDING              TELEPHONE: (206) 623-1900               TELEPHONE: (843) 727-6500
                                                                                 FACSIMILE: (843) 881-6183
      MOTIONS                            FACSIMILE: (206) 623-3384


      (No. CV 14-1987-RSM) – 4
 1   Michael J. Brickman (Admitted Pro Hac Vice)
 2   Richardson, Patrick, Westbrook & Brickman,
     LLC
 3   174 East Bay Street
     Charleston, SC 29401                                  John D. Donovan (Admitted Pro Hac Vice)
 4   Telephone: 843-727-6520                               Robert A. Skinner (Admitted Pro Hac Vice)
     Facsimile: 843-727-3103                               Amy D. Roy (Admitted Pro Hac Vice)
 5   Email: mbrickman@rpwb.com                             Ropes & Gray
 6                                                         Prudential Tower
     Nina Fields Britt (Admitted Pro Hac Vice)             800 Boylston Street
 7   James C. Bradley (Admitted Pro Hac Vice)              Boston, MA 02199-3600
     Matthew A. Nickles (Admitted Pro Hac Vice)            Telephone: 617-951-7000
 8   Richardson, Patrick, Westbrook & Brickman,            Facsimile: 617-951-7050
     LLC                                                   Email: john.donovan@ropesgray.com
 9   1037 Chuck Dawley Boulevard, Bldg. A                         robert.skinner@ropesgray.com
     Mount Pleasant, SC 29465                                      amy.roy@ropesgray.com
10
     Telephone: 843-727-6500
11   Facsimile: 843-216-6509                               John C. Ertman (Admitted Pro Hac Vice)
     Email: nfields@rpwb.com                               Ropes & Gray
12          jbradley@rpwb.com                              1211 Avenue of the Americas
            mnickles@rpwb.com                              New York, NY 10036-8704
13
                                                           Telephone: 212-596-9000
14   Attorneys for Plaintiff                               Facsimile: 212-596-9090
                                                           Email: john.ertman@ropesgray.com
15
                                                           Attorneys for Defendants Pacific Investment
16                                                         Management Company LLC and PIMCO
17                                                         Investments LLC

18

19

20

21

22

23

24

25

26   STIPULATION AND ORDER                                                 RICHARDSON PATRICK
     OF DISMISSAL WITH           KELLER ROHRBACK             L.L.P.     WESTBROOK & BRICKMAN LLC
     PREJUDICE AND                  1201 Third Avenue, Suite 3200               1017 Chuck Dawley Blvd.
                                   Seattle, W ashington 98101-3052        Mount Pleasant, South Carolina 29464
     WITHDRAWAL OF PENDING          TELEPHONE: (206) 623-1900                TELEPHONE: (843) 727-6500
                                                                             FACSIMILE: (843) 881-6183
     MOTIONS                        FACSIMILE: (206) 623-3384


     (No. CV 14-1987-RSM) – 5
